DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-11, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Badaoui et al. (US 7464794 B2) in view of Shi (CN 201494998 U).
	Regarding claim 1, Badaoui et al. teach:
A lost motion assembly for synchronizing, in an elevator, an opening and closing of a plurality of center opening doors (“elevator car and landing doors,” abstract), the doors including at least a first door (car door 5, figure 1), wherein the doors open and close responsive to a belt (drive belt 19, figure 1) moving in a respective plurality of directions (D1 and D2, image 1, below) including a first direction D1 (D1, image 1, below) and a second direction D2 (D2, image 1, below), the assembly comprising: 
	a first link (connecting rod 7, figure 1) having a plurality of opposing ends (ends A and B, image 1, below), 

    PNG
    media_image1.png
    378
    412
    media_image1.png
    Greyscale

Image 1: section of figure 3 of US 7464794 B2, annotated by examiner
the opposing ends including a first end (end A, image 1, above) and a second end (end B, image 1, above), wherein the first end is connected to the belt (drive belt 19, figure 1), 
	the first link being connected at a first pivot (pivot C, image 1, above) to the first door for pivoting the first link in a first pivotal direction P1 (first pivotal direction P1, image 1, above) and an opposing second pivotal direction P2 (direction opposite P1, not shown), and the first pivot (pivot C) being disposed intermediate the opposing ends (pivot C is between ends A and B, image 1, above), 
	wherein when the belt (drive belt 19) moves in the first direction D1 the first link (connecting rod 7) pivots in the first pivotal direction P1 and when the belt moves in the second direction D2 the first link pivots in the second pivotal direction P2 (compare position of connecting rod 7 in figure 1 versus figure 2, when the belt moves to the right (D2) the connecting rod pivots so the first end moves to the right and the second end moves to the left (P2)), and 
	the first door (car door 5) remains stationary while the first link pivots (“Starting from a coupling condition of the car and landing doors in which the doors are opened and driven together… when the car door panel 5 abuts and stops to be closed. At that time, the belt 19 in overtravel drives the connecting rod 7, at a low speed, on a small distance in the direction of the cams coming closer together,” col. 4, ll. 10-19);

	a plurality of motion limiters including a first motion limiter (rubber pad stop 27, figure 1) and second motion limiter (foam pad 25, figure 1), the first motion limiter adjacent the first side (right side of connecting rod 7, figure 1) of the first link and, the plurality of motion limiters providing a pivotal range of motion for the first link (connecting rod 7, figure 1), and 
	wherein:
	the first door opens with the belt (drive belt 19, figure 1) when the first link pivots against the first motion limiter;
	the plurality of motion limiters are adjustable (rubber pad stop 27 is threaded and can be adjusted by screwing the stop in or out to change the range of motion, see figure 3) for adjusting a pivotal range of motion (range connecting rod 7 pivots between open and closed positions, limits shown in figure 1 and figure 2) for the first link.  
	Badaoui et al. do not teach:
the second motion limiter adjacent the second side of the first link, and the first door closes with the belt when the first link pivots against the second motion limiter.  
	However, Shi teaches:
An elevator door assembly with a first link (upper rod 61, figure 2) and a plurality of motion limiters (limit nail 66 and stop pin 121, figure 2) wherein:
	the second motion limiter (stop pin 121, figure 2) adjacent the second side (V-shaped groove 611, figure 3) of the first link, and the first door closes with the belt (transmission belt 8, figure 1) when the first link (upper rod 61, figure 2) pivots against the second motion limiter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 
	Regarding claim 4, Badaoui et al. further teach:
including a plurality of links including the first link (connecting rod 7, figure 1) and a second link (latch element 29, figure 1), the second link being pivotally connected to the first door at a second pivot (pivot at center of latch element 29, figure 1), the second link being adjacent the second side of the first link (latched position in figure 1 shows latch element 29 adjacent to second (left) side of connecting rod 7), the second link pivotally latching the first link against the first motion limiter (rubber pad stop 27) when the first link pivots in the first direction P1 (position shown in figure 1, connecting rod 7 latched by latch element 29 against rubber pad stop 27).  
	Regarding claim 5, Badaoui et al. further teach:
wherein the second link has a first end (top of latch element 29, figure 1) and an opposing second end (bottom of latch element 29, figure 1), the second end of the second link having a hook member that latches against the second end (end B, image 1, above) of the first link (connecting rod 7, figure 1) to latch the first link against the first motion limiter (rubber pad stop 27, figure 1).  
	Regarding claim 6, Badaoui et al. further teach:
wherein second pivot (pivot at center of latch element 29, figure 1), includes a first biasing member (“coil” col. 3, line 44, as discussed in the quote below) which is a torsional biasing member for biasing the second link in the second direction so that the second end of the second link securely latches against the second end of the first link (“The latch element 29 is mounted to rotate on the trolley panel, being returned by a coil sprung on its axes, turned to the connecting rod 7 in the hooked position,” col. 3, ll. 43-46).  
	Regarding claim 7, Badaoui et al. further teach: 

	Regarding claim 8, Badaoui et al. further teach: 
wherein the second biasing member is a spring loaded boss (rod 31, figure 1) mounted proximate to the second link (latch element 29, figure 1).  
	Regarding claim 9, Shi further teaches: 
wherein the first end of the first link (upper rod 61, figure 1) is pivotally mounted to the belt (transmission belt 8, figure 1) by a clamp (belt clip 9, figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first link of Badaoui et al. to the belt utilizing a clamp (clip) as taught by Shi simply for an improved connection. Connecting the first link with a clamp that grips both sides of the belt adds friction and reduces the incidence of slipping of the belt.
	Regarding claim 10, Badaoui et al. further teach: 
wherein the plurality of links (connecting rod 7 and latch element 29, figure 1) and plurality of motion limiters (rubber pad stop 27, figure 1) are mounted to a plate (upper trolley panel 15, figure 1) and the plate is mounted to the first door (car door 5, figure 1).  

	Regarding claim 11, Badaoui et al. teach:
A method of synchronizing, in an elevator having a lost motion assembly, an opening and closing of a plurality of center opening doors (“elevator car and landing doors,” abstract) with the lost motion assembly, the doors including at least a first door (car door 5, figure 1), wherein the doors open and 
	the assembly including: 
	a first link (connecting rod 7, figure 1) having a plurality of opposing ends (ends A and B, image 1, above), the opposing ends including a first end (end A, image 1, above) and a second end (end B, image 1, above), wherein the first end is connected to the belt (drive belt 19, figure 1), 
	the first link being connected at a first pivot (pivot C, image 1, above) to the first door for pivoting the first link in a first pivotal direction P1 (first pivotal direction P1, image 1, above) and an opposing second pivotal direction P2 (direction opposite P1, not shown), and the first pivot (pivot C) being disposed intermediate the opposing ends (pivot C is between ends A and B, image 1, above), 
	wherein the method comprises moving the belt (drive belt 19) in the first direction D1 to pivot the first link (connecting rod 7) pivots in the first pivotal direction P1, moving the belt in the second direction D2 to pivot the first link pivot in the second pivotal direction P2 (compare position of connecting rod 7 in figure 1 versus figure 2, when the belt moves to the right (D2) the connecting rod pivots so the first end moves to the right and the second end moves to the left (P2)), and 
	wherein the first door (car door 5) remains stationary while the first link pivots (“Starting from a coupling condition of the car and landing doors in which the doors are opened and driven together… when the car door panel 5 abuts and stops to be closed. At that time, the belt 19 in overtravel drives the connecting rod 7, at a low speed, on a small distance in the direction of the cams coming closer together,” col. 4, ll. 10-19);
	the first link (connecting rod 7, figure 1) has a plurality of opposing sides, including a first side (right side of connecting rod 7) and a second side (left side of connecting rod 7), and the assembly comprises: 

	wherein:
	the first door opens with the belt (drive belt 19, figure 1) when the first link pivots against the first motion limiter;
	wherein the plurality of motion limiters are adjustable (rubber pad stop 27 is threaded and can be adjusted by screwing the stop in or out to change the range of motion, see figure 3) for adjusting a pivotal range of motion (range connecting rod 7 pivots between open and closed positions, limits shown in figure 1 and figure 2) for the first link.  
	Badaoui et al. do not teach:
the second motion limiter adjacent the second side of the first link, and the first door closes with the belt when the first link pivots against the second motion limiter.  
	However, Shi teaches:
A method with an elevator door assembly with a first link (upper rod 61, figure 2) and a plurality of motion limiters (limit nail 66 and stop pin 121, figure 2) wherein:
	the second motion limiter (stop pin 121, figure 2) adjacent the second side (V-shaped groove 611, figure 3) of the first link, and the first door closes with the belt (transmission belt 8, figure 1) when the first link (upper rod 61, figure 2) pivots against the second motion limiter. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second motion limiter as taught by Shi to the assembly of Babaoui et al. to prevent the first link from moving past the desired position in the second pivot direction. 
	Regarding claim 14, Badaoui et al. further teach:

	a plurality of links including the first link (connecting rod 7, figure 1) and a second link (latch element 29, figure 1), the second link being pivotally connected to the first door at a second pivot (pivot at center of latch element 29, figure 1), the second link being adjacent the second side of the first link (latched position in figure 1 shows latch element 29 adjacent to second (left) side of connecting rod 7), the second link pivotally latching the first link against the first motion limiter (rubber pad stop 27) when the first link pivots in the first direction P1 (position shown in figure 1, connecting rod 7 latched by latch element 29 against rubber pad stop 27).  
	Regarding claim 15, Badaoui et al. further teach:
wherein 
	the second link has a first end (top of latch element 29, figure 1) and an opposing second end (bottom of latch element 29, figure 1), the second end of the second link having a hook member that latches against the second end (end B, image 1, above) of the first link (connecting rod 7, figure 1) to latch the first link against the first motion limiter (rubber pad stop 27, figure 1).  
	Regarding claim 16, Badaoui et al. further teach:
wherein 
	second pivot (pivot at center of latch element 29, figure 1), includes a first biasing member (“coil” col. 3, line 44, as discussed in the quote below) which is a torsional biasing member for biasing the second link in the second direction so that the second end of the second link securely latches against the second end of the first link (“The latch element 29 is mounted to rotate on the trolley panel, being returned by a coil sprung on its axes, turned to the connecting rod 7 in the hooked position,” col. 3, ll. 43-46).  
	Regarding claim 17, Badaoui et al. further teach: 
wherein the lost motion assembly comprises

	Regarding claim 18, Badaoui et al. further teach: 
wherein 
	the second biasing member is a spring loaded boss (rod 31, figure 1) mounted proximate to the second link (latch element 29, figure 1).  
	Regarding claim 19, Shi further teaches: 
wherein 
	the first end of the first link (upper rod 61, figure 1) is pivotally mounted to the belt (transmission belt 8, figure 1) by a clamp (belt clip 9, figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first link of Badaoui et al. to the belt utilizing a clamp (clip) as taught by Shi simply for an improved connection. Connecting the first link with a clamp that grips both sides of the belt adds friction and reduces the incidence of slipping of the belt.
	Regarding claim 20, Badaoui et al. further teach:
A door for an elevator (elevator car door 5, figure 1), the door comprising the assembly of claim 1 (the assembly of claim 1 is mounted on the upper trolley panel 15, on elevator car door 5, figure 1).
	Regarding claims 21 and 22, the combination of Badaoui et al. and Shi further teaches:
wherein both motion limiters are padded.  
	The first motion limiter (Badaoui et al., rubber pad stop 27) is padded. Additionally, Badaoui et al. teaches a second motion limiter (foam pad 25) that is also padded. The teaching by Shi of a second .

Response to Arguments
	Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive. On page 7, paragraph 4 of the Remarks, Applicant argues that in order to modify Badaoui with a second motion limiter as taught by Shi it would require removal of at least one connecting rod (17). Examiner respectfully disagrees. The connecting rod 7 of Badaoui is longer than the adjacent connecting rod 17. See Badaoui col. 3, lines 9-10, “The connecting rod 7 is slightly longer than the cam supporting rods 17,” the second motion limiter could easily be placed near the bottom of connecting rod 7 at a point that would prevent contact with adjacent connecting rod 17 and limit the movement of connecting rod 7. Also on page 7, paragraph 4 of the Remarks, Applicant argues that neither cited reference teaches dual adjustable motion limiters. The referenced limitation of amended claims 1 and 11 states, “the plurality of motion limiters are adjustable for adjusting the pivotal range of motion for the first link.” The first motion limiter (rubber pad stop 27 of Badaoui) is adjustable and adjustment of the rubber pad stop adjusts the pivotal range of motion for the first link (connecting rod 7, Badaoui).


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654